Citation Nr: 0506173	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a left knee injury.
 
2.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to April 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for 
residuals of a left knee injury to 30 percent, effective May 
2, 2002 and increased the rating for the veteran's right knee 
disability to 20 percent, effective April 7, 2002.  He did 
not appeal the effective dates of the awards.


FINDINGS OF FACT

1.  The veteran's residuals of a left knee injury are 
manifested by x-ray confirmed arthritis, with extension 
limited to 10 degrees by pain and flexion not limited to less 
than 60 degrees and by no more than moderate 
subluxation/instability.

2.  The veteran's right knee disorder is manifested by 
arthritis with painless motion to 80 degrees flexion and 0 
degrees extension, and no subluxation/instability.  


CONCLUSIONS OF LAW

1.  A combined rating in excess of 30 percent for residuals 
of a left knee injury (based on a formulation of 20 percent 
for instability under Code 5257 combined with 10 percent for 
arthritis with limitation of motion under Code 5261) is not 
warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2004).

2.  A rating in excess of 20 percent for the veteran's 
service connected right knee disorder is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Codes 5003, 5257, 5258, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the September 2002 decision, 
which increased the rating for residuals of a left knee 
injury to 30 percent and increased the rating for a right 
knee disorder to 20 percent.  In that decision, in a 
September 2003 statement of the case (SOC), and in a 
supplemental SOC in September 2004, he was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  Correspondence in July 2002 and the September 
2003 SOC notified the veteran of the VCAA and how it applied 
to his claim.  The July 2002 letter and the September 2003 
SOC cited the changes in the law brought about by the VCAA 
and implementing regulations, and explained that VA would 
make reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the veteran was advised to submit evidence within 30 
days, he was also notified that evidence received within one 
year would be considered.  In fact, all evidence received in 
the interim has been accepted for the record and considered.  
The veteran was not specifically advised to submit everything 
he had pertinent to his claims; however, he was advised that 
VA would obtain any Federal government records, including any 
VA treatment records and that if he completed the releases 
provided, VA would assist him in obtaining the records 
identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  

Regarding the duty to assist, VA has obtained all pertinent 
records identified.  The VCAA also requires VA to provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, VA arranged for 
examinations in August 2002 and in April 2004.  The duty to 
assist provisions of the VCAA are also met.  

II.	Factual Background

During service the veteran suffered a contusion of his right 
proximal tibia as a result of an automobile accident in 
December 1973.  He injured the left knee in July 1974. An x-
ray showed a fracture of the lateral tibial plateau through 
intercondylar eminences.  He underwent surgery consisting of 
open reduction/internal fixation of the left anterior 
cruciate.  The leg was casted for 6 weeks.  The veteran was 
discharged from the hospital post surgery on crutches.  He 
was placed on a limited duty profile for the knee.  

In June 1975, the RO granted service connection for residuals 
of a left knee injury, rated 10 percent.  In April 1978, the 
RO increased the rating for the residuals of a left knee 
injury to 20 percent and granted service connection for a 
right knee disorder, rated 10 percent.

July 2001 to June 2002 records from the Dallas VA Medical 
Center reflect treatment the veteran received for both knees.  
X-rays showed possible early degenerative changes.  Vicodin 
and Motrin were prescribed.  In April 2002 the veteran was 
initially seen by a cardiology fellow who noted the veteran's 
complaints that the right knee locks intermittently, with 
increasing pain, noted possibly some laxity with medial 
rotation, and recommended an orthopedic consult.  When the 
veteran was seen on orthopedic evaluation in July 2002, both 
knees had motion from 0 to 120 degrees; there was no 
instability; there was discomfort with palpation over the 
medial joint line on the left, and minimal discomfort with 
minimal joint line tenderness on the right.  The assessment 
was bilateral knee pain.  It was noted that both knees were 
injected with Marcaine, Lidocaine, and Kenalog.

On August 2002 VA examination, it was noted that the veteran 
took ibuprofen for pain.  He walked with a limp.  Physical 
examination revealed some joint line tenderness of the right 
leg.  Right leg motion was from 0 to 90 degrees, with 
considerable crepitation on extension and flexion.  Left leg 
motion was from 0 to 80 degrees, with no crepitation.  X-rays 
showed right knee osteoarthritic changes and left knee 
extensive chondrocalcinosis.  The collateral cruciate 
ligaments were intact bilaterally.  Lachman's and McMurray's 
signs were negative bilaterally.  The impressions were 
degenerative arthritis of the left knee and degenerative 
osteoarthritis of the left knee with chondromalacia.  

On an April 2004 VA examination, the veteran indicated that 
recently his pain had been 10 [on a scale of 1 to 10].  He 
reported difficulty squatting, and that it felt like his 
knees would dislocate.  He used braces and a cane.  He took 
Carisoprodol, Etodolac, Naproxen, and Tylenol No. 3.  He 
indicated he had difficulty working after climbing up and 
down ladders, and that he had to terminate his employment as 
a painter due to knee pain.  He did not have flare-ups, but 
had constant pain.  Examination of the right knee revealed no 
effusion.  Flexion was to 80 degrees, and extension was to 0 
degrees, with no pain on motion.  The cruciate and collateral 
[ligaments] appeared intact.  Lachman's and McMurray's signs 
were negative.  There was no instability.  Examination of the 
left knee revealed a 15 centimeter arthrotomy scar.  Flexion 
was to 75 degrees.  Active extension was to 10 degrees; 
passive extension was full to 0 degrees.  Lachman's and 
McMurray's signs were negative.  Crepitation was not 
detected.  The cruciate and collateral ligaments appeared 
intact.  The examiner noted the April 2002 X-rays.  The 
impressions were cruciate injury, left knee, with surgical 
repair, decreased range of motion, and chronic pain; and 
osteoarthritis of the right knee with chronic pain.
 
III.	Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257.

Osteoarthritis, established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003 
(osteoarthritis).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees. 38 C.F.R. § 4.71a, 
Code 5260.  Limitation of extension of a leg (knee) is rated 
0 percent when limited to 5 degrees, 10 percent when limited 
to 10 degrees, and 20 percent when limited to 15 degrees. 
38 C.F.R. § 4.71a, Code 5261.

Under Code 5258, when there is dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent rating is assigned.

Ankylosis of a knee warrants a 30 percent rating when in a 
favorable position, 40 percent in flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Code 5256.

IV.	Analysis

Residuals of a left knee injury

The RO has rated the veteran's service-connected left knee 30 
percent under 38 C.F.R. § 4.71a, Code 5257, (30 percent is 
the maximum rating under this code, and is assigned for 
severe recurrent subluxation or lateral instability).  
Notably, neither the most recent (April 2004) nor the last 
previous (2002) examination revealed any finding reflective 
of more than moderate instability.  There was a subjective 
complaint that the veteran felt like the knee would give way, 
and he wore a brace.  

In rating the disability all potentially applicable rating 
criteria/diagnostic codes must be considered.  With this in 
mind, the Board finds that a formulation other than that 
assigned by the RO for the combined rating for the left knee 
disability would be more appropriate.  Specifically, X-rays 
have shown arthritis in the knee, and there is associated 
limitation of motion which should be recognized in the 
rating.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance as 
to when separate ratings may be assigned for knee disability 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of motion of knee motion is 
compensable or (under Code 5003) when there is X-ray evidence 
of arthritis with a finding of painful motion, along with, at 
least, slight instability.

Here, while passive extension of the left knee is full (0 
degrees), active extension is limited (presumably by pain) to 
10 degrees.  Such limitation warrants a 10 percent rating 
under Code 5261.  The flexion limitation shown, to 75 degrees 
is noncompensable (Code 5260); hence a separate rating for 
limitation of flexion is not warranted.  To warrant a 
combined rating in excess of 30 percent, the evidence would 
have to show one of the following formulations:  Compensable 
limitation of motion (Codes 5003, 5260, 5261) with severe 
subluxation/instability (30 percent Code 5257); limitation of 
flexion or extension warranting a 20 percent rating with 
moderate subluxation/instability - rated 20 percent); or 
ankylosis of the knee in at least 10 to 20 degrees flexion.  
The evidence does not include findings warranting any of 
these formulations.  As noted, more than moderate instability 
is not shown by any medical evidence; ankylosis is not shown; 
and the flexion limitation shown is noncompensable, while 
extension limitation warrants a rating not in excess of 10 
percent.  The veteran has indicated he does not have flare-
ups; so an increase based on greater disability during flare-
ups is not warranted.  The current rating encompasses alleged 
greater disability on use.  The veteran indicated he has 
increased symptoms with activities such as painting/climbing 
ladders.  As moderate instability is not otherwise shown, 
increased symptoms of instability/locking on use are the 
basis for a finding of, at least, moderate 
subluxation/instability.  

The credible evidence establishes that the left knee disorder 
is no more than 30 percent disabling under any diagnostic 
code formulation.  The preponderance of the evidence is 
against the claim, and it must be denied.

A rating in excess of 20 percent for a right knee disorder

The veteran's service-connected right knee disability is 
rated under Code 5258 (for dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint), which provides a maximum rating of 20 percent.  
To establish entitlement to a rating in excess of 20 percent, 
consideration must be given to other potentially applicable 
codes.  A 30 percent rating may be assigned under Code 5257 
if there is severe recurrent subluxation or instability.  
However, neither subluxation nor instability was noted on 
April 2004 VA examination, and the other medical evidence of 
record does not include any documentation of instability.  
Consequently, an increased rating is not warranted under Code 
5257.  A 30 percent rating may be assigned for limitation of 
motion if flexion is limited to 15 degrees (Code 5260) or 
extension is limited to 20 degrees (Code 5261), or if flexion 
is limited to 30 degrees with extension limited to 10 degrees 
or extension limited to 15 degrees with flexion limited to 45 
degrees.  Here, on VA examination in April 2004 flexion was 
to 80 degrees and extension was to 0 degrees (each 
noncompensable).  Consequently, an increased rating based on 
limitation of motion likewise is not warranted.  As there is 
no showing of subluxation or instability, separate ratings 
for limitation of motion and instability are not warranted.  
As ankylosis is not shown, an increased rating on that basis 
is not for consideration.

The disability picture presented by the veteran's right knee 
does not warrant a rating in excess of 20 percent under any 
potentially applicable diagnostic criteria.  Consequently, a 
rating in excess of 20 percent is not warranted.


ORDER

A rating in excess of 30 percent rating for residuals of a 
left knee injury is denied.

A rating in excess of 20 percent for a right knee disorder is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


